Citation Nr: 0933563	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-35 684	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
August 19, 1985 decision of the Board of Veterans' Appeals 
(Board) that denied entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The moving party in this case served on active duty from 
January 1953 to January 1956 and from May 1956 to May 1960.  

This case comes to the Board following a motion of the moving 
party filed in November 2007.  


FINDING OF FACT

The moving party failed to adequately set forth the alleged 
CUE, or errors, of fact or law in the August 1985 Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error. 


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on clear and unmistakable error have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the moving party has not been provided a notice letter 
with regard to this issue, the United States Court of 
Appeals for Veterans Claims has directed that the Veterans 
Claims Assistance Act of 2000 (VCAA) does not apply to 
claims of CUE.  See Livesay v. Principi, 15 Vet. App. 165 
(2001).

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  See 38 U.S.C.A. § 
7111(a) (West 2002).  

According to the regulations, clear and unmistakable error is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  

Generally, clear and unmistakable error is presented when 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  A 
review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when the decision was made.  See 38 C.F.R. § 20.1403(a), (b).  

The regulations further provide that to warrant revision of a 
Board decision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made; if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  See 38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable error include 
the following: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  

Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  See 38 C.F.R. § 20.1403(e).  

For a claim of CUE in a prior Board decision, the motion must 
set forth clearly and specifically the alleged CUE, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions which fail 
to comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to filing under this 
subpart.  38 C.F.R. § 20.1404(b).

In its August 19, 1985 decision, the Board determined that 
hypertension was not present during service or within one 
year thereafter, nor was it proximately due to or the result 
of a service-connected disability.  

The Board notes that a claim of CUE in the August 19, 1985 
Board decision was denied by the Board on August 1, 2007.  
However, that prior denial does not prohibit the moving 
party from filing a CUE motion under a different theory.  
Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc) 
(holding that "each wholly distinct and different CUE 
theory underlying a request for revision is a separate 
matter...").  

In his November 2007 motion for CUE, the moving party simply 
referenced the term "CUE."  There were no specific reasons 
set forth in the motion as to why the August 1985 Board 
decision should be revised or reversed.  The moving party 
did not mention any specific evidence that established why 
service connection should have been granted.  

No other basis for CUE has been set forth by the moving 
party.  The Board must emphasize that in a CUE motion, it is 
incumbent upon the moving party to set forth clearly and 
specifically the alleged CUE, and that non-specific 
allegations of failure to follow regulations or the failure 
to give due process, or any other general non-specific 
allegations of error, are insufficient to satisfy this 
requirement under Rule 1404(b).

Because the Board finds that the moving party's motion fails 
to comply with the requirements set forth in 38 C.F.R. § 
20.1404(b) (2008), the motion is dismissed without 
prejudice.




ORDER

The motion is dismissed without prejudice to refiling.




	                       
____________________________________________
	K. A. BANFIELD 
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2008) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2008).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.


